DETAILED ACTION
In Applicant’s Response filed 2/17/2021, Applicant has amended claims 1-2, 5 and 7-17; amended the abstract, submitted a replacement drawing sheet of figure 9; and submitted an affidavit of Leonardo Caneppele. Currently, claims 1-19 are pending (claim 6 has been previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The Declaration of Leonardo Caneppele under 37 CFR 1.132 filed 2/17/2021 is insufficient to overcome the rejection of the claims based upon Greener et al (US 2010/0100022) as set forth in the Office action for at least the following reasons:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
There is no evidence to support Declarant’s argument that the material shown in figure 9 of the present application is the same as the material in figure 9 of Greener. The Declarant has stated that they “have reviewed Greener and it is…[their] understanding that [the] Comparative slit pattern units in Figure 9 (…of the present application)….[are] the same as the slit pattern units in Figure 9…in Greener” (Declaration page 2; argument 7). Declarant has 
There is no explanation of the data provided in the declaration. Under MPEP 716.02(b), “"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). In the present case, stretchability testing results have been provided as support for Declarant’s argument that the stretchability of the claimed layer of material differs from that of the material in Greener and that stretchability of the claimed material is unexpected. However, there is no explanation as to how or why such alleged differences are “unexpected”. Just because two materials may have different stretchability properties does not automatically 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 9-17 are objected to because of the following informalities requiring appropriate correction:
Claim 7 has been provided with incorrect markings which make it unclear what language in the claim is being added or removed. Specifically, the limitation reciting “and, optionally, wherein the length l of at least one pattern unit is oriented perpendicular to the length l of an adjacent pattern unit” has been underlined as if this limitation was a new limitation to be added to the claim, however, this language was previously included in claim 7 in the claims filed 10/26/2020. Thus, this language is not new and therefore should not be underlined. It is unclear whether Applicant intended for this language to be removed but inadvertently underlined the limitation instead of using strikethrough. However, it has been assumed for purposes of examination that Applicant intended for claim 7 to be considered as it is currently 
In claim 9 lines 2 and 3: each recitation of “unit” should be “units”.
Claims 10 and 11 should be amended to recite “one 45° diagonal direction”.
Claim 17 line 2 should be amended to recite “at least 
In claims 10-17: the recitation of “described in the specification” should be removed from the claims because this language is informal and it is improper to identify claimed features by reference back to the specification instead of explicitly reciting the elements in the claims. it is suggested that each of these claims be amended to recite “a strechability textxy 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7 line 2 reciting “optionally”, it is unclear whether the claim limitations following the term “optionally” are required by the claim.
Claim 18 recites the limitation "the releasable layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the releasable layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 8-17 each depend directly or indirectly from a rejected claim and, therefore, contains the same deficiencies as the claims from which they depend.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-19 of copending Application No. 15/950319 (US Pat Appl. Pub no 2018/0289551; hereinafter referred to as the ‘319 application) in view of Greener et al (US 2010/0100022). 
claim 1, the differences between the application claim and claims 1 and 10 of the ‘319 application are shown in the claim comparison chart below:
Application Claim 1
Claims 1 and 10 of ‘319 Application

A dressing, comprising 
a layer of material, the layer comprising a plurality of material free regions 
wherein the material free regions are in the form of sigmoidal pattern units,



















the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the layer of material ranges from 4 pattern units/in2 to 14 pattern units/in2.

dressing comprising; 
a) a layer of non-swellable material, the layer having at least two material free regions 
wherein the material free regions are in 
the form of sigmoidal patterns, 
wherein the patterns are non-intersecting and arranged adjacent to one another to form one or more linear rows, wherein the linear rows are parallel to each other, such that, upon application of a force to the dressing, after the dressing is applied to a wound, the material free regions freely open from a closed position to an open position to facilitate stretching of the layer of material from a first position to a second position in the direction of the force and wherein once the force is no longer applied, the material free regions freely close to the closed position to facilitate movement of the layer of material back to the first position from the second position; and 
b) a releasable layer releasably contacting the layer of material while the material free regions are in the closed position.
CLAIM 10:

the surface density of 
pattern units per square inch of the surface of the layer of material is from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material.


Specifically, one difference between application claim 1 and claims 1 and 10 of the ‘319 application is that claim 1 of the ‘319 application includes more elements and therefore is considered to be more specific. The invention of claims 1 and 10 of the ‘319 application is in effect a "species" of the "generic" invention of application claim 1. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Therefore, this difference between the claims does not render the claims patentably distinct from each other.
Another difference between the claims is that claim 1 of the present application recites “a plurality” of material free regions whereas claim 1 of the ‘319 application recites “at least 
Another difference between the claims is that claim 1 of the present application recites “sigmoidal pattern units” whereas claim 1 of the ‘319 application recites “sigmoidal patterns”. Each pattern of the “sigmoidal patterns”, however, is interpreted as being a “unit”. Therefore, this difference between the claims does not render the claims patentably distinct from each other.
Another difference between the claims is that claim 1 of the present application recites “the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the layer of material ranges from 4 pattern units/in2 to 14 pattern units/in2…” whereas claim 10 of the ‘319 application recites “the surface density of pattern units per square inch of the surface of the layer of material is from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material”. 
Greener, however, discloses a dressing (para [0002;0042]) comprising;
a)    a layer of material (lattice comprising a material – para [0011]; the lattice can be formed from “any suitable extendible material, for example, polyurethane foam” – para [0023]), the layer comprising a plurality of material free regions (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9) wherein the material free regions (slits) are in the form of sigmoidal pattern units (as shown in fig 9 each slit has an s-shape), and further 2 to 14 pattern units/in2 of the surface of the layer of material in order to provide sufficient flexibility and extensibility of the resulting lattice structure and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image1.png
    444
    383
    media_image1.png
    Greyscale

	Thus, for at least these reasons, claim 1 of the present application is not patentably distinct from claims 1 and 10 of the ‘319 application.
All the elements of claims 2-5 and 7-19 of the present application are found in claims 1-3 and 7-19 of the ‘319 application and, therefore, are not patentably distinct from the claims of the ‘319 application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-9 and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14 and 17-19 of copending Application No. 15/950355 (US Pat Appl. Pub no 2018/0289554; hereinafter referred to as the ‘355 application) in view of Greener et al (US 2010/0100022). 
With respect to application claim 1, the differences between the application claim and claims 1 and 9 of the ‘355 application are shown in the claim comparison chart below:
Application Claim 1
Claims 1 and 9 of ‘355 Application

A dressing, comprising 
a layer of material, the layer comprising a plurality of material free regions 
wherein the material free regions are in the form of sigmoidal pattern units,











the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the ranges from 4 pattern units/in2 to 14 pattern units/in2.


A dressing, comprising 
a layer of material, the layer comprising 
a plurality of material free regions 
wherein the material free regions are in the form of sigmoid pattern units, 
the sigmoidal patterns having dimensions and oriented and arranged such that the layer of material extends in at least one of the longitudinal or transverse directions at least about 100% more than the same layer of material without material free regions, as measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material. 
CLAIM 9:

the surface density of 
pattern units per square inch of the surface of the 

is from about 10 pattern 
units/in2 to about 14 pattern units/in2 of the surface of the layer of material.


Specifically, one difference between application claim 1 and claims 1 and 9 of the ‘355 application is that claim 1 of the ‘355 application includes more elements and therefore is considered to be more specific. The invention of claims 1 and 9 of the ‘355 application is in effect a "species" of the "generic" invention of application claim 1. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Therefore, this difference between the claims does not render the claims patentably distinct from each other.
Another difference between the claims is that claim 1 of the present application recites “the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the layer of material ranges from 4 pattern units/in2 to 14 pattern units/in2…” whereas claim 9 of the ‘355 application recites “the surface density of pattern units per square inch of the surface of the layer of material is from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material”. 
Greener, however, discloses a dressing (para [0002;0042]) comprising;
a)    a layer of material (lattice comprising a material – para [0011]; the lattice can be formed from “any suitable extendible material, for example, polyurethane foam” – para [0023]), the layer comprising a plurality of material free regions (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free 2 to 14 pattern units/in2 of the surface of the layer of material in order to provide sufficient flexibility and extensibility of the resulting lattice structure and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image1.png
    444
    383
    media_image1.png
    Greyscale

	Thus, for at least these reasons, claim 1 of the present application is not patentably distinct from claims 1 and 9 of the ‘355 application.
All the elements of claims 2-5, 7-9 and 11-19 of the present application are found in claims 1-4, 6-14 and 17-19 of the ‘355 application and, therefore, are not patentably distinct from the claims of the ‘355 application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 4 and 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-19 of copending Application No. 15/950326 (US Pat Appl. Pub no 2018/0289559; hereinafter referred to as the ‘326 application) in view of Greener et al (US 2010/0100022). 
With respect to application claim 1, the differences between the application claim and claims 1 and 10 of the ‘326 application are shown in the claim comparison chart below:
Application Claim 1
Claims 1 and 10 of ‘326 Application

A dressing, comprising 
a layer of material, the layer comprising a plurality of material free regions 
wherein the material free regions are in the form of sigmoidal pattern units,
















the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the layer of material ranges from 4 pattern units/in2 to 14 pattern units/in2.


A dressing comprising:
a. a layer of non-swellable material, the layer having at least two material free regions 
wherein the material free regions are in 
the form of curvilinear sigmoidal patterns, 
wherein the patterns are non-intersecting and arranged adjacent to one another such that, upon application of a force to the dressing, after the dressing is applied to a wound, the material free regions freely open from a closed position to an open position to facilitate stretching of the layer of material from a first position to a second position in the direction of the force and wherein once the force is no longer applied, the material free regions freely close to the closed position to facilitate movement of the layer of material back to the first position from the second position; and b. a releasable layer releasably contacting the layer of material while the material free regions are in the closed position.


the surface density of 
pattern units per square inch of the surface of the 
layer of material is from about 10 pattern 
units/in2 to about 14 pattern units/in2 of the surface of the layer of material.


Specifically, one difference between application claim 1 and claims 1 and 10 of the ‘326 application is that claim 1 of the ‘326 application includes more elements and therefore is considered to be more specific. The invention of claims 1 and 10 of the ‘326 application is in effect a "species" of the "generic" invention of application claim 1. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Therefore, this difference between the claims does not render the claims patentably distinct from each other.
Another difference between the claims is that claim 1 of the present application recites “a plurality” of material free regions whereas claim 1 of the ‘326 application recites “at least two” material free regions. Having “at least two” elements is interpreted as being a “plurality” of elements. Therefore, this difference between the claims does not render the claims patentably distinct from each other.
Another difference between the claims is that claim 1 of the present application recites “sigmoidal pattern units” whereas claim 1 of the ‘326 application recites “sigmoidal patterns”. 
Another difference between the claims is that claim 1 of the present application recites “the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the layer of material ranges from 4 pattern units/in2 to 14 pattern units/in2…” whereas claim 10 of the ‘326 application recites “the surface density of pattern units per square inch of the surface of the layer of material is from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material”. 
Greener, however, discloses a dressing (para [0002;0042]) comprising;
a)    a layer of material (lattice comprising a material – para [0011]; the lattice can be formed from “any suitable extendible material, for example, polyurethane foam” – para [0023]), the layer comprising a plurality of material free regions (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9) wherein the material free regions (slits) are in the form of sigmoidal pattern units (as shown in fig 9 each slit has an s-shape), and further discloses that in forming the lattice material, a cutter with a blade that is 15mm long is used with a linear spacing of 5mm and a vertical spacing of 5mm between slits (examples 1-7 pages 4-6; interpreted as being the dimensions of the pattern units formed by the cutter). These dimensions are interpreted as providing a configuration which yields approximately 6 slits in a 1 square inch area (i.e. approx. 25.4mm x 25.4mm area) as shown in fig 9 (highlighted in the 2 to 14 pattern units/in2 of the surface of the layer of material in order to provide sufficient flexibility and extensibility of the resulting lattice structure and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image1.png
    444
    383
    media_image1.png
    Greyscale

	Thus, for at least these reasons, claim 1 of the present application is not patentably distinct from claims 1 and 10 of the ‘326 application.
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 and 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10 and 13-20 of copending Application No. 15/950341 (US Pat Appl. Pub no 2018/0289552; hereinafter referred to as the ‘341 application) in view of Greener et al (US 2010/0100022). 
With respect to application claim 1, the differences between the application claim and claims 1 and 9 of the ‘341 application are shown in the claim comparison chart below:
Application Claim 1
Claims 1 and 9 of ‘341 Application

A dressing, comprising a layer of material, the layer comprising a plurality of material free regions wherein the material free regions are in the form of sigmoidal pattern units,











the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the layer of material ranges from 4 pattern units/in2 to 14 pattern units/in2.


A dressing, comprising a layer of 
material, the layer comprising a plurality 
of material free regions wherein the 
material free regions are in the form of sigmoid pattern units, 
the sigmoidal patterns having dimensions and oriented and arranged such that the layer of material extends in at least one of the 45° diagonal directions at least about 425% more than the same layer of material without material free regions, as measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material.

CLAIM 9:

the surface density of 
pattern units per square inch of the surface of the 
layer of material is from about 10 pattern 
units/in2 to about 14 pattern units/in2 of the surface of the layer of material.


Specifically, one difference between application claim 1 and claims 1 and 9 of the ‘341 application is that claim 1 of the ‘341 application includes more elements and therefore is considered to be more specific. The invention of claims 1 and 9 of the ‘341 application is in effect a "species" of the "generic" invention of application claim 1. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Therefore, this difference between the claims does not render the claims patentably distinct from each other.

Another difference between the claims is that claim 1 of the present application recites “the pattern units having dimensions such that the pattern surface density of the pattern units on the surface of the layer of material ranges from 4 pattern units/in2 to 14 pattern units/in2…” whereas claim 9 of the ‘341 application recites “the surface density of pattern units per square inch of the surface of the layer of material is from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material”. 
Greener, however, discloses a dressing (para [0002;0042]) comprising;
a)    a layer of material (lattice comprising a material – para [0011]; the lattice can be formed from “any suitable extendible material, for example, polyurethane foam” – para [0023]), the layer comprising a plurality of material free regions (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9) wherein the material free regions (slits) are in the form of sigmoidal pattern units (as shown in fig 9 each slit has an s-shape), and further discloses that in forming the lattice material, a cutter with a blade that is 15mm long is used with a linear spacing of 5mm and a vertical spacing of 5mm between slits (examples 1-7 pages 4-6; interpreted as being the dimensions of the pattern units formed by the cutter). These 2 to 14 pattern units/in2 of the surface of the layer of material in order to provide sufficient flexibility and extensibility of the resulting lattice structure and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image1.png
    444
    383
    media_image1.png
    Greyscale


All the elements of claims 2-5 and 7-19 of the present application are found in claims 1-4, 6-10 and 13-20 of the ‘341 application and, therefore, are not patentably distinct from the claims of the ‘341 application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greener et al (US 2010/0100022).
With respect to claim 1, Greener discloses a dressing (para [0002;0042]) comprising;
a)    a layer of material (lattice comprising a material – para [0011]; the lattice can be formed from “any suitable extendible material, for example, polyurethane foam” – para [0023]), the layer comprising a plurality of material free regions (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9) wherein the material free regions (slits) are in the form of sigmoidal pattern units (as shown in fig 9 each slit has an s-shape).
2 to 14 pattern units/in2.
Greener teaches that in forming the lattice material, a cutter with a blade that is 15mm long is used with a linear spacing of 5mm and a vertical spacing of 5mm between slits (examples 1-7 pages 4-6; interpreted as being the dimensions of the pattern units formed by the cutter). These dimensions are interpreted as providing a configuration which yields approximately 6 slits in a 1 square inch area (i.e. approx. 25.4mm x 25.4mm area) as shown in fig 9 (highlighted in the annotated figure 9 below) (a configuration having 6 pattern units per square inch is within the claimed range of 4-14 units per square inch). Greener also teaches that the greater the number of slits, the more flexible and extensible the resulting lattice structure will be (para [0018]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Greener to arrive at a surface density of pattern units per square inch of the surface of the layer of material that is from 4 pattern units/in2 to 14 pattern units/in2 of the surface of the layer of material in order to provide sufficient flexibility and extensibility of the resulting lattice structure and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image1.png
    444
    383
    media_image1.png
    Greyscale

	
With respect to claim 2, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the material free regions are slits in the layer of material (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9).
With respect to claim 3, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the patterns are non-intersecting and arranged adjacent to one another to form one or more linear rows (as shown in fig 9).
With respect to claim 4, Greener discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the pattern surface density of pattern units on the surface of the layer of material is 12 pattern units/in2.
2 on the surface of the layer of material in order to increase the flexibility and extensibility of the resulting lattice structure.
With respect to claim 5, Greener discloses the invention substantially as claimed (see rejection of claim 3) and Greener also discloses that the linear rows are parallel to each other (as shown in fig 9).
With respect to claim 7, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the patterns have a length (inherent structural characteristic – shown in the 2nd annotated figure 9 below) wherein the length of at least one pattern unit is oriented perpendicular to the length of an adjacent pattern unit (as shown in figure 9 and highlighted in the 2nd annotated figure 9 below).
2nd Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image2.png
    445
    607
    media_image2.png
    Greyscale


With respect to claim 8, Greener discloses the invention substantially as claimed (see rejection of claim 7) and Greener also discloses that the length of each pattern unit in a row is oriented perpendicular to the length of its adjacent pattern unit in the row (as shown in figure 9 and highlighted in the 3rd annotated fig 9 below).
3rd Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image3.png
    394
    336
    media_image3.png
    Greyscale

claim 9, Greener discloses the invention substantially as claimed (see rejection of claim 7) and Greener also discloses that the pattern units have a width and further wherein the length of the pattern unit is greater than the width of each pattern unit (as shown in figure 9 and highlighted in the 4th annotated figure 9 below, the width of each slit is significantly less than the length of the slit). 
4th Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image4.png
    257
    457
    media_image4.png
    Greyscale

Greener does not, however, explicitly disclose that the length of each pattern unit is about 1 to about 6 times the width of each pattern unit. Greener does, however, teach various different shapes for the slits, all of which are formed using cutters having a blade that is 15mm in length (examples 1-7 pages 4-6) and, specifically teaches forming slits having an “I” shape as shown in fig 8 wherein the cutters used for forming the slits are shown in figures 6-7 and have a blade that is 15mm in length bridging two shorter edges of 7mm in length (para [0105]). During expansion of the slits when a force is applied to the material, the width of the slits is capable of expanding to the size of the upper/lower shorter edges of the pattern as shown in fig 8 where the center of the “I” shaped slit expands to have a width that is approximately the same size as the length of the upper and lower shorter edges of the slit – i.e. 7mm. This configuration and behavior is consistent with Greener’s teaching that the slits are capable of expanding to form about 1 to about 6 times the width) in order to provide a configuration where the slits are capable of expanding to form apertures on extension to achieve increased visibility of a wound and increased extensibility of the material without significant material waste as taught by Greener (Greener para [0010]) and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 10, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the 45° diagonal directions of the material since as shown in figure 1, the material is capable of stretching in longitudinal and lateral directions aligned perpendicularly to one another (longitudinal extension is illustrated in the drawing on the right side of fig 1 and 425% more than the same layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material extends in at least one of the 45° diagonal directions of the layer of material at least about 425% more than the same layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.1 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 11, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the 45° diagonal directions of the material since as shown in figure 1, the material is capable of stretching in longitudinal and lateral directions aligned perpendicularly to one another (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1) and thus is also interpreted as being capable of extension at the 45 degree angle located between the longitudinal and lateral directions because this is the bias of the material between the crosswise and lengthwise grain where a fabric that is extensible in both the crosswise and lengthwise dimensions is expected to have the greatest give. Greener does not, however, explicitly disclose that the layer of material extends in at least one of the 45° diagonal directions at least about 1125% more than the same layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material extends in at least one of the 45° diagonal directions of the layer of material at least about 1125% more than the same layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the 
Greener also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having 
With respect to claim 12, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener does not, however, explicitly disclose that the layer of material extends in at least one of the longitudinal or transverse directions at least about 100% more than the same layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material extends in at least one of the longitudinal or transverse directions at least about 100% more than the same layer of material without material free regions because where the general conditions of a claim are disclosed in 
Greener also does not explicitly disclose that the extensibility of the material is measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.1 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 13, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener does not, however, explicitly disclose that the layer of material extends in at least one of the longitudinal or transverse directions at least about 150% more than the same layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have 150% more than the same layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0,2 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, "the Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.2 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 14, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener does not, however, explicitly disclose that the layer of material extends in at least one of the longitudinal or transverse directions at least about 425% more than the same layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without 425% more than the same layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.3 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 15, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the layer of material extends in the other longitudinal or transverse direction at least about 75% more than the same layer of material without material free regions because Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]; disclosed range of 25-75% includes the value of about 75%) and the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
 measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testxy”  which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice 
With respect to claim 16, Greener discloses the invention substantially as claimed (see rejection of claim 13) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in each of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener does not, however, explicitly disclose that the layer of material extends in the other longitudinal or transverse direction at least about 150% more than the same layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material extends in the other of the longitudinal or transverse directions at least about 150% more than the same layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing 
Greener also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility 
With respect to claim 17, Greener discloses the invention substantially as claimed (see rejection of claim 1) but does not, however, explicitly disclose that the layer of material extends in the z direction at least about 1 mm to about 8mm away from the xy-plane of the layer of material.
Greener does, however, disclose that the material of the lattice is extensible (para [0021) and also recognizes the use of 3-dimensional materials for forming the lattice material which need to have slits cut into the material not just in x and y planes but, also, in the z plane of the material (para [0015]). Greener also discloses that expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Additionally, Greener discloses that extension is defined based on the change in open volume or area of the apertures and that the lattice is extended to maximize the open volume or area of the apertures which may not necessarily be related to the maximum geometric extension (para [0025]). The volume of the apertures is interpreted to incorporate dimensions in the x,y and Z dimensions. Thus, this disclosure in Greener is interpreted as teaching that the lattice is capable of extension not only 
Greener also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testz described in the Specification, when applying a force of about 0.5 kgf along the z direction of the layer of material”.
However, it is the Examiner’s position that the recitation of “the Stretchability Testz described in the Specification” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testz” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is a procedure outlined in ASTM D3787 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 Stretchability Testz described in the Specification” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is that standard test methods (such as ASTM D3787) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D3787 which involves applying a force of from about 0.5 kgf along the z direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 18, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses an adhesive disposed between a releasable layer and the layer of material (the lattice includes a backing sheet that is temporarily adhered to a non-wound-contacting surface of the lattice by adhesive – para [0045]; the adhesive is interpreted as being between the backing sheet and lattice in order to adhere the backing to the lattice).
With respect to claim 19, Greener discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses a releasable layer (the lattice includes a backing sheet that is temporarily adhered to a non-wound-contacting surface of the lattice by adhesive  and is removed from the lattice once the dressing is applied to the wound – para [0045]) wherein the releasable layer (backing sheet) comprises kraft papers (the backing sheet is formed of paper material such as reinforced paper or cardboard – para [0045]; “kraft paper” is 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/17/2021 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome many of the objections (which have been withdrawn) while objections which have not been addressed have been maintained. Additionally, upon further review of the claims, additional objections have been made, as noted above, which require correction for improved clarity in the claims.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments and arguments have been fully considered and are sufficient to overcome most of the rejections which, accordingly, have been withdrawn. Rejections which have not been addressed have been maintained (see above). The Office has also noted Applicant’s arguments on pages 10-11 of the Response that in a related patent application the Office has required Applicant to amend the claims to read “ a stretchability testxy described in the specification” while in this 
	Regarding the Double Patenting rejections, Applicant’s comments on pages 11-12 of the Response have been noted but the rejections have been maintained since Applicant has not filed a terminal disclaimer at this time.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 12-13 have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s argument that “there is no teaching or suggestion in Greener that the specifically claimed pattern density provides any improvement” whereas “Applicant has discovered that the specifically claimed pattern…provides previously unknown extensibility properties”. The Office respectfully disagrees. As discussed in the rejection of claim 1 above, Greener teaches that in forming the lattice material, a cutter with a blade that is 15mm long is used with a linear spacing of 5mm and a vertical spacing of 5mm between slits (examples 1-7 pages 4-6; interpreted as being the dimensions of the pattern units formed by the cutter). These dimensions are interpreted as providing a configuration which yields approximately 6 slits in a 1 square inch area (i.e. approx. 25.4mm x 25.4mm area) as shown in fig 9 (highlighted in the annotated figure 9 below) (a configuration having 6 pattern units per square inch is within the claimed range of 4-14 units per square inch). Greener also teaches that the greater the number of slits, the more flexible and extensible the resulting lattice structure will be (para [0018]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective 2 to 14 pattern units/in2 of the surface of the layer of material in order to provide sufficient flexibility and extensibility of the resulting lattice structure and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	The Office has also noted Applicant’s argument on page 13 that “the pattern of slits in Greener is reflected in the comparative example” and “As evidenced by the attached Declaration under 37 CFR 132, Applicant provides data that compares the patterns of the present invention to the pattern of Greener and uses identical test materials as the basis of comparison between different slit (or material-free) patterns”. However, as discussed above in the “Oath/Declaration” section of this Action, the Office is not persuaded that the comparative example in the present application (that is shown in figure 9 of the present application) is the same as the material in figure 9 of Greener. Thus, the Office is not persuaded by the arguments in the Declaration.
	Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Fuzak (US 3024786) teaches that “the greater the density of …perforations, the greater the degree of air permeability” (col 2 lines 8-29).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/             Examiner, Art Unit 3786       

/OPHELIA A HAWTHORNE/             Primary Examiner, Art Unit 3786